DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending, claims 1-16 are elected and have been examined in this application, Claims 17-20 are non-elected and have been withdrawn. 
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/12/2018 and reviewed by the Examiner.
Election/Restrictions
Applicant's election with traverse of Invention I, directed to claims 1-16 in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that: 
“Applicant respectfully disagrees that “displaying plants” or “watering a plant” is a materially different process. First, the claim is directed to a “planter insert” and it is unclear how a planter insert might be used for either hypothetical process of “displaying plants” or “watering a plant.” Second, the Office Action fails to indicate how displaying a product or using the product in a well-known way (i.e. watering a plant) is “materially” different. Applicant respectfully submits that if displaying a product is “materially different” than all method of use claims would be “distinct” from all product claims under 35 U.S.C. 121.”
This is not found persuasive because the insertable planter system utilizes a liquid reservoir and a water level indicator, which would assist in watering plants. The method could be to using a liquid reservoir to water a plant, and alerting a user through a water level indicator of when the reservoir requires more water to be refilled.


“Applicant respectfully submits there would be no material burden if restriction is not required … A different field of search only creates a material search burden “where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions.” MPEP 802.02.”
This is not found persuasive because a method claim would require more text search pertaining to receiving orders, allowing subscriptions, ensuring the planters are seasonally appropriate, providing customers with access to an app, etc. Plant insert systems with the recited structure of claims 1-16 may not have content overlapping the process of ordering, subscribing, or providing customers with an application, because the structure of claims 1-16 can perform materially different processes as stated above.

“If the examiner believes a search of either class would be necessary to examine claim 14 or claim 17, a search of both classes would be necessary to review just one of the Inventions … there is no acknowledgement in the Office Action that claim 14 can be examined without searching for a planter delivery systems in class G06Q 90/00 and there is no argument that claim 17 can be examined without searching for planter apparatus in class A01G 9/02.”
This is not found persuasive because claim 14 only positively recites a planter insert which could be searched without requiring a search in G06Q 90/00 since it is only an insert, with a top surface, sidewalls, a bottom, etc. 
.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: 
[003] “The present disclosure further provide an planter insert” should be –The present disclosure further provides a planter insert-.
[0069] “of the planter insert 20 may not properly the positioning structure 17.” There appears to be a missing word or phrase here, which makes the sentence unclear.
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 line 6 “and floor” should be –and the floor--.
Claim 1 line 11 “and bottom” should be –and the bottom--.
Claim 1 line 13 “that the container” should just be –the container--.
Claim 4 line 2 is missing commas between each “inner projection” 
Claim 4 line 3 is missing commas between each “recess”
Claim 5 “at least one inner projections are” should be –at least one inner projection is--.
Claim 6 line 2 “structure are capable” should be –structure is capable—
Claim 6 line 2 “a at least” should be –an at least--.
Claim 9 “recess are” should be –recess is—.
Claim 10 line 2 “comprising” should be –comprises—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 lines 3-4 “at least one recess of the positioning structure is capable of receiving at least one complementary structure of the supporting structure” is unclear, because claims 1 and 3 indicate that the positioning structure forms the recess, but does not have a complementary structure with which to engage. It is also unclear if the “at least one complementary supporting structure of the supporting structure” is actually the complementary supporting structure from claim 1, or something different. The claim was examined as best understood to indicate –at least one recess of the positioning structure is capable of receiving the complementary supporting structure of the insert.—

Claims 3, 4, 6, 7, 10, and 12 use “complementary structure of the supporting structure” or just “supporting structure” which lacks antecedent basis, since claim 1 recites a “complementary supporting structure”. Recitations of the complementary supporting structure should be similar to claim 1 for clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20200146232 A1) to Hemerka.
In regards to claim 1, Hemerka anticipates an insertable planter system comprising: a container (Hemerka; outer element 3) comprising: a rim (Hemerka; rim of wall 10); an outer wall (Hemerka; 10) comprising an inner surface (Hemerka; inner surface of 10); and a bottom portion comprising a floor (Hemerka; bottom portion base 9, floor of 9), wherein the inner surface and floor define a liquid reservoir (Hemerka; liquid storage chamber 11), and wherein the floor further comprises a positioning structure (Hemerka; plug connectors 14); and an insert (Hemerka; inner element 2) comprising: a lip (Hemerka; lip of 4); a sidewall (Hemerka; cover 4); a bottom (Hemerka; 2a, see FIG 3), wherein the sidewall and bottom define a plant chamber (Hemerka; [0065] 4a is the receiving section for the plant); and a complementary supporting structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1), wherein that the container receives the insert such that the insert can be rotated (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1) of the insert engages the positioning structure (Hemerka; plug connectors 14) of the container (Hemerka; [0070] where the plug connection 13 represents plug connectors 14 engaging with the leg structures between 16 and 15, see FIG 1).
In regards to claim 3, Hemerka anticipates the insertable planter system of claim 1 wherein the positioning structure (Hemerka; plug connectors 14) comprises at least one inner projection (Hemerka; plug connectors 14, 4 inner projections FIG 1), and the at least one inner projection defines at least one recess (Hemerka; plug connectors 14 creating recesses therebetween) such that the at least one recess of the positioning structure is capable of receiving at least one complementary structure of the supporting structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1, where they engage between each of 14).
In regards to claim 4, Hemerka anticipates the insertable planter system of claim 3 wherein the at least one inner projection comprises a first inner projection, a second inner projection and a third inner projection (Hemerka; plug connectors 14, any of four plug connectors in FIG 1), and wherein the at least one recess (Hemerka; plug connectors 14 creating recesses therebetween) comprises a first recess a second recess and a third recess (Hemerka; teaches four recesses) such that the first recess is capable of receiving a first foot of the at least one complementary structure of the supporting structure; wherein the second recess is capable of receiving a second foot of at least one complementary structure of the supporting structure; and wherein the third recess is capable of receiving a third foot of the at least one complementary structure of the supporting structure (Hemerka; see FIG 1 where each of the four feet structures between each of 15 of FIG 1 are positioned between recesses between 14)
In regards to claim 5, Hemerka anticipates the insertable planter system of claim 3 wherein the at least one inner projections (Hemerka; 14) are arranged in a segmented, annular pattern (Hemerka; see FIG 6, where the pattern is segmented and annular).
In regards to claim 6, Hemerka anticipates the insertable planter system of claim 1 wherein the positioning structure (Hemerka; 14) comprises at least one recess (Hemerka; recesses between each of 14), such that the at least one recess of the positioning structure are capable of receiving a at least one foot of the supporting structure (Hemerka; receives the feet between each of 15, see FIG 1).
In regards to claim 7, Hemerka anticipates the insertable planter system of claim 6 wherein the at least one recess comprises a first recess, a second recess, and a third recess (Hemerka; four recesses between each of 14) such that the first recess is capable of receiving a first foot of the at least one foot of the supporting structure; the second recess is capable of receiving a second foot of the at least one foot of the supporting structure; and the third recess is capable of receiving a third foot of the at least one foot of the supporting structure (Hemerka; where the recesses of 14 can receive the foot structures that are between each of 15, see FIG 1).
In regards to claim 9, Hemerka anticipates the insertable planter of claim 6 wherein each of the at least one recess (Hemerka; recess between each of 14) are arranged in a segmented, annular pattern (Hemerka; see FIG 6, where the pattern is segmented and annular).
In regards to claim 12, Hemerka anticipates the insertable planter system of claim 1 wherein the supporting structure (Hemerka; see FIG 1 where each of the four feet structures between each of 15 of FIG 1 are positioned between recesses between 14) extends from the bottom of the insert (Hemerka; see FIG 1 where the base of feet structures between each of 15 are extending from the bottom surface of inner portion 2)
In regards to claim 13, Hemerka anticipates a container (Hemerka; outer element 3) planter comprising: a rim (Hemerka; rim of wall 10); an outer wall (Hemerka; 10) comprising an inner surface (Hemerka; inner surface of 10); and a bottom portion comprising a floor (Hemerka; bottom portion base 9, floor of 9), wherein the inner surface and floor define a liquid reservoir (Hemerka; liquid storage chamber 11), wherein the floor comprises a positioning structure (Hemerka; plug connectors 14), and wherein that the container planter is capable of receiving a planter insert (Hemerka; inner element 2) comprising a complementary supporting structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1), such that the insert can be rotated into a suitable orientation where the complementary supporting structure engages the positioning structure (Hemerka; [0070] where the plug connection 13 represents plug connectors 14 engaging with the leg structures between 16 and 15, see FIG 1).
In regards to claim 14, Hemerka anticipates a planter insert (Hemerka; inner element 2) comprising: a top surface (Hemerka; the top surface of the rim of 4); a sidewall (Hemerka; cover 4); a bottom, wherein the sidewall and bottom define a plant chamber (Hemerka; [0065] 4a is the receiving section for the plant); and a supporting structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1), wherein the planter insert is capable of being inserted into a container planter (Hemerka; outer element 3) comprising a complementary positioning structure (Hemerka; plug connectors 14), such that the planter insert can be rotated into a suitable orientation where the supporting structure of the planter insert engages the complementary positioning structure (Hemerka; [0070] where the plug connection 13 represents plug connectors 14 engaging with the leg structures between 16 and 15, see FIG 1).
In regards to claim 15, Hemerka anticipates the planter insert of claim 14 further comprising soil disposed in the plant chamber, and a plant planted in the plant chamber (Hemerka; [0065] 4a is the receiving section for the plant, [0019] soil cultivation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20200146232 A1) to Hemerka in view of (EP 0171889 A1) to Fong.
In regards to claim 2, Hemerka teaches the insertable planter system of claim 1, but fails to teach wherein the positioning structure is an asymmetric positioning structure, and wherein the complementary supporting structure is an asymmetric complementary supporting structure such that the planter insert can be rotated into only one suitable orientation where the asymmetric positioning structure engages the asymmetric complementary supporting structure.
Fong teaches wherein the positioning structure is an asymmetric positioning structure (Fong; annular sections in FIG 7, FIG 8), and wherein the complementary supporting structure is an asymmetric complementary supporting structure (Fong; 24) such that the planter insert can be rotated into only one suitable orientation where the asymmetric positioning structure engages the asymmetric complementary supporting structure (Fong; FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hemerka such that its positioning In re Japikse, 86 USPQ 70. Asymmetric supporting and positioning structures would provide more support to areas with heavier soil contents, such as pebbles, and would helpfully guide a user to assembling the system into its proper position.
In regards to claim 10, Hemerka as modified by Fong teaches the insertable planter system of claim 2 wherein the complementary support structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1) comprises at least one support (Hemerka; each of leg structures between each of notches 16 in FIG 3 or 15 in FIG 1), and each support of the at least one support comprising a foot (Hemerka; the base of each of leg structures), such that each foot of the at least one support of the support structure engages the positioning structure (Hemerka; [0070] where the plug connection 13 represents plug connectors 14 engaging with the leg structures between 16 and 15, see FIG 1).
In regards to claim 11, Hemerka as modified by Fong teach the insertable planter system of claim 10 wherein the foot of each of the at least one support (Hemerka; the base of each of leg structures, the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1) is arranged in a segmented, annular pattern (Hemerka; see FIG 4).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20200146232 A1) to Hemerka in view of (US 20100077661 A1) to Brandstatter.
In regards to claim 8, Hemerka teaches the insertable planter system of claim 1, but fails to teach it further comprising a liquid level indicator.
Brandstatter teaches a liquid level indicator (Brandstatter; water level indicator 17).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20200146232 A1) to Hemerka in view of (US 20140053461 A1) to Blaha.
In regards to claim 16, Hemerka teaches the planter insert of claim 15, but fails to teach it further comprising a removable cover attached to the top surface of the planter insert, the cover comprising an opening allowing the plant to pass through the cover.
Blaha teaches a removable cover (Blaha; content protector 10) attached to the top surface of the planter insert (Blaha; see FIG 1d), the cover comprising an opening (Blaha; 20, 25) allowing the plant to pass through the cover (Blaha; see FIG 1d). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hemerka to additionally provide a removable cover. The cover protects the roots from growing exteriorly to the pot, and prevents soil from prematurely drying out.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200077606 A1 to Hung teaches a planter insert inside a pot with supports and recesses in a container to accommodate the supports.
US 20190289802 A1 to Herbert, US 20150033625 A1 to Jawarski, US 20130133255 A1 to Wu, US 20130067812 A1 to Masters, US 20100218422 A1 to Eckert, US 6672007 B1 
US 20130291435 A1 to Gettig, US 20120066971 A1 to Lin, and US 20090205251 A1 to Irmler teaches a planter insert and pot system with a water reservoir and a water level indicator on the side of the pot.
US 20170055459 A1 to Takaoka teaches a planter pot with a water reservoir which uses recesses to insert feet/supports and stabilize the planter.
US 20150342129 A1 to Boylan teaches a planter pot and tray combination where the tray has protrusions and recesses, and where supports of the planter are inserted to stabilize these recesses.
US 7690150 B2 to Orschulik teaches an annular segmented protrusion on a planter pot surface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642